Citation Nr: 0813079	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder 

2.  Entitlement to service connection for a left shoulder 
disorder

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for headaches, claimed 
as an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

7.  Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood, claimed as fatigue and 
memory loss due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

8.  Entitlement to service connection for hearing loss, 
claimed as hearing due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 2001 to March 
2002 and from February 2003 until June 2004.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

In July 2005, the veteran requested review by a Decision 
Review Officer (DRO) of his claims on appeal.  In an April 
2006 statement of the case a DRO addressed his claim de novo 
as part of the appeal process.  See 38 CFR § 3.2600 (2007).  
The Board accordingly considers the claim to have been 
properly adjudicated at the RO level, including for purposes 
of appellate review.

Additionally, in an April 2005 communication, the veteran 
filed a claim for "hearing."  It appears he was claiming 
service connection for both hearing loss and tinnitus when he 
filed his claim.  While a claim for service connection for 
hearing loss has been adjudicated, and is addressed in this 
decision, it appears that his claim for tinnitus has not yet 
been addressed.  Accordingly, the issue is referred to the RO 
for appropriate action.     



FINDINGS OF FACT

1.  Left shoulder, left knee, and right knee disorders are 
not currently shown. 

2.  A chronic back disorder was not shown in service and is 
unrelated to active duty.

3.  A right shoulder disorder was treated in-service is 
related to his active duty service. 

4.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

5.  Competent evidence establishes that he has headache 
symptoms of undetermined etiology following such service.

6.  The veteran has been diagnosed with adjustment disorder 
with mixed anxiety and depressed mood, which has been related 
to his active duty service. 

7.  The veteran has been diagnosed with bilateral hearing 
loss that has been related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a), 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116(a), 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116(a), 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

4.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116(a), 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

5.  A right shoulder disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

6.  Service connection is warranted for the veteran's 
headaches as a disability due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1118, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2007).

7.  Adjustment disorder with mixed anxiety and depressed mood 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
112, 113, 1154(a), 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.159, 3.303, 4.125(a) (2007).  

8.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Left Knee and Left Shoulder

In the present case, the preponderance of the evidence does 
not support a diagnosis of a left knee or left shoulder 
disorder.  Rather, the Board finds that the medical evidence 
reflects that the veteran does not have any current diagnosis 
related to his left knee or left shoulder.  In point of fact, 
there is no competent medical evidence of record, including 
service medical records, showing any complaints or treatment 
for a left knee or left shoulder disorder.  Moreover, in an 
April 2005 VA examination, he denied having any problems with 
this left knee or left shoulder.    

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Right Knee Disorder

Service medical records reveal that the veteran was treated 
for right knee pain from February 2003 to May 2004.  
Specifically, in July 2003 he reported a history of right 
knee pain, which had flared-up after he twisted his right 
knee.  At that time, he was diagnosed with retropatellar pain 
syndrome, which is not a diagnosis of a chronic disease or 
injury. Additionally, results from an in-service X-ray dated 
in May 2004 revealed that his right knee was normal.    

After separation from active service, the veteran was treated 
for right knee pain as early as June 2004.  In the June 2004 
private treatment records, he reported that he began 
experiencing right knee pain 3 years previously and that he 
received a diagnosis of a right knee strain.  An MRI taken in 
July 2004 revealed an irregular contour and truncation of the 
anterior horn lateral meniscus and some adjacent effusion; 
however, there was no evidence of bone edema or contusion.  
Additionally, the anterior and posterior cruciate ligaments 
were normal and intact as well as the medial and lateral 
collateral ligaments.   

Just a few months later, in September 2004, the veteran 
reported to his private physician that he was involved in an 
automobile accident and experiencing knee pain.  He was 
diagnosed with a right leg contusion.  Subsequently, in 
October 2004, the private physician noted that the veteran 
was experiencing right knee pain from a motor vehicle 
accident.  More specifically, a private treatment record 
included a report from the veteran that he had been involved 
in a car accident in July 2004.    

Also in October 2004, the veteran underwent an arthroscopy of 
the right knee lateral release and was given a postoperative 
diagnosis of lateral tracking syndrome patella with 
chondromalacia of the patella. There were no meniscal tears 
and the anterior cruciate ligament was intact without 
attenuation.    

Later, in February 2005, the veteran was again seen by Dr. E 
who noted that he had full range of motion of the right knee, 
collateral and cruciates were intact, and there was no 
effusion.  However, there was no crepitus underneath the 
patella and he had some tenderness on his lateral facet of 
patella.  A preliminary assessment, not a diagnosis, of 
degenerative joint disease of the patellofemoral joint was 
given.  

The Board notes that a diagnosis of arthritis cannot be 
rendered for VA compensation purposes without objective 
medical evidence through an X-ray.  See 38 C.F.R. § 4.71a, DC 
5003.  There is no indication in the record that such an 
assessment was based on X-ray evidence.

Moreover, the veteran underwent a VA examination in April 
2005 to evaluate his claimed right knee disorder.  He 
reported to the examiner that he injured his knee in-service 
and that he continued to experience pain.  He also claimed 
that he wore a brace.  

Physical examination revealed that he was nontender to 
palpation and no swelling was noted.  There was mild popping 
on range of motion, but he was able to fully extend and flex 
on active and passive range of motion.  His knee was also 
negative for the McMurray's and the anterior and posterior 
drawer tests.  Collateral ligaments were also stable to varus 
and valgus stress.  No muscular atrophy, spasms, or joint 
fusion was noted.  

Most notable, X-rays revealed a normal right knee.  
Specifically, there was no evidence of fracture, dislocation, 
or productive or destructive bone or joint disease.  The 
examiner concluded that no current objective pathology was 
found regarding his subjective complaints of right knee pain.  
Moreover, an Addendum to the VA examination dated in June 
2005, stated that the veteran reported no change since the 
April 2005 examination.  

Additionally, subsequent VA treatment records dated in 2005 
and 2006 continue to document the veteran's complaints of 
right knee pain.  One such record is a November 2005 
treatment record that provides another assessment of 
osteoarthritis of the right knee.  Again, this finding was 
not supported by objective medical evidence through an X-ray.  
See 38 C.F.R. § 4.71a, DC 5003.  Additionally, this finding 
is inconsistent with the April 2005 VA examination results 
and a subsequent July 2006 MRI of the right knee that 
reflected normal findings. 

In this case, despite the veteran's continuous complaints of 
right knee pain, there is no objective finding of a current 
chronic underlying pathology.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability. 

Without a pathology to which the right knee pain can be 
attributed, there is no basis to find a chronic disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."), dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  A previously 
stated, the Court has also held that, "[i]n the absence of 
proof of a present disability, there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Further, the Board acknowledges a private treatment record 
from Dr. D dated in June 2004 that states the veteran injured 
his knee 3 years ago while in the service when he stepped in 
a hole, which he later re-injured while running.   However, 
such statement is merely a transcription of the veteran's 
reported history and not competent evidence of a nexus.  
Furthermore, such statements fail to render a diagnosis.   

In this regard, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992). A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Therefore, the treatment records mentioned above 
hold little probative value of a current diagnosis or nexus 
of a right knee disorder and active duty service.  

For these same reasons, a November 2004 treatment record from 
Dr. E that notes the veteran's current right knee pain, 
weakness, and swelling and notes that he injured his right 
knee during basic training in 2001 and again in 2004 is also 
not probative.  Additionally, VA treatment records dated in 
January and March 2005 merely transcribing the veteran's 
reported history are also not probative.  In sum, the 
evidence of record fails to establish that the veteran has a 
current diagnosis of a chronic disability that was incurred 
in-service.  

Back Disorder

The Board notes that the veteran has a current diagnosis of 
low back disorder.  Specifically, a January 2006 VA 
examination rendered a diagnosis of low back strain.  X-rays 
at that time revealed that the thoracic spine has an increase 
in curvature in the lower three levels of the thoracic spine.  
Additionally, private treatment records dated in 2004 
indicated that the veteran had a back strain.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records indicate that he was treated on several occasions 
between May 2003 and July 2003 for a spinal strain.  However, 
there was no further treatment in-service for low back pain.  
Thus, it appears to be an isolated incident that was treated 
without residuals.   

Moreover, post-service private treatment records do not 
reflect complaints of low back pain until his reported 
automobile accident in the summer of 2004.  Significantly, in 
private treatment records dated in late 2004, the veteran 
indicated that he was experiencing low back pain, which he 
reported as being continuous since his motor vehicle accident 
in July 2004.  

Similarly, private treatment records from Dr. D indicate 
treatment for low back pain in October and December 2004, 
after his reported automobile accident.  This evidence weighs 
against a finding that a back disorder had been present since 
active duty.  

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating 
his claims, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of a back disorder until after this July 2004 
motor vehicle accident and his statements made to treating 
physicians that he had experienced continuous low back pain 
since his motor vehicle accident in July 2004 weigh heavily 
against the claim he now makes that he has had problems ever 
since service.  Therefore, continuity of symptomatology has 
not been shown.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In the present case, no medical examiner or 
treating physician has established or suggested a direct 
medical nexus between the veteran's diagnosed back disorder 
and active duty.

The Board acknowledges VA treatment records dated in 2005 and 
2006 that contain a reported history of low back pain since 
he injured his back while changing a tire during his service 
in Iraq.  Additionally, private treatment records dated in 
December 2004 from Dr. D also note a similar history of low 
back pain as reported by the veteran.  

However, these notations are not opinions as to the nexus 
between his current back disorder and service, but merely a 
transcription of the veteran's reported history.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional).  

Moreover, in January 2006, the veteran underwent a VA 
examination to specifically address the etiology of his 
current lumbosacral strain.  In doing so, the examiner 
obtained a reported history, conducted a physical 
examination, reviewed the claims file, and asked the veteran 
about the absence of medical attention for his lower back 
from July 2003 (his last in-service treatment) to the time of 
his motor vehicle accident in July 2004.  

Based on his review, the VA examiner concluded that the issue 
could not be resolved without resorting to mere speculation.  
Thus, the weight of the competent evidence does not relate 
the veteran's current back disorder to service.  



Right Shoulder

Upon physical examination in April 2005, a VA examiner 
diagnosed the veteran with right shoulder bursitis after X-
rays were taken of his shoulders.  Therefore, a current 
diagnosis related to the right shoulder has been shown.  

Service medical records reflect that the veteran was treated 
on several occasions for pain in the right shoulder in late 
2003 and again in May 2004.  During those occasions he was 
diagnosed with right shoulder impingement and a right rotor 
cuff strain.  Consistent with his service medical records, 
the veteran told the VA examiner that he injured his shoulder 
when he fell off a truck in-service.  

Next, the medical evidence reflects a nexus between the 
veteran's current right shoulder bursitis and active duty 
service.  Specifically, after review of the claims file, 
service medical records, and the veteran's description of the 
in-service injury, the examiner provided a diagnosis of right 
shoulder bursitis.  It can, therefore, be assumed that the 
examiner was aware of the veteran's injury in service and his 
current symptoms. As the veteran's right shoulder disorder 
has been related to an injury that incurred in service, the 
claim for service connection is granted.

With respect to all the claims discussed above, in rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges the veteran's own belief that he has 
diagnoses of chronic disabilities that were incurred during 
active duty service.  However, as stated previously, while he 
is competent to report symptoms because this requires only 
personal knowledge, he is not competent to offer opinions on 
medical diagnosis or causation.  See Layno v. Brown, 6 Vet. 
App. at 470. Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In sum, his statements 
are no competent evidence to establish service connection. 

        Undiagnosed Illness Claims

With respect to his remaining claims on appeal, the issues of 
service connection for headaches, a psychiatric disorder, and 
hearing loss, the veteran asserts that the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply.

In this regard, compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability due to undiagnosed illnesses or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

Under 38 C.F.R. § 3.317(b), signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, signs or symptoms involving the skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b) (emphasis 
added).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  His DD-214 reflects that he had service in the 
Southwest Asia theater of operations from April 2003 to May 
2004.  

Headaches

The record establishes that the veteran suffers from 
headaches that are of unknown etiology.  Specifically, a VA 
examiner in an April 2005 report concluded that the veteran 
had headaches of an unknown etiology.  He stated that he has 
constant dull headaches that occur every 2 to 3 days and are 
bitemporal, radiating to his occipital region lasting a full 
day.  Upon physical examination, cranial nerves II-XII were 
grossly intact and there were no focal motor or sensory 
defects.  

While the evidence does not establish with any degree of 
certainty that there is a nexus between the veteran's 
headache symptoms and his service in Southwest Asia during 
the Persian Gulf War, it does establish that the etiology for 
his headaches is unknown.  

Giving the veteran the benefit of the doubt, it is not 
unreasonable to conclude that his headaches are due to an 
undiagnosed illness.  As reasonable doubt must be resolved in 
the veteran's favor, service connection for an undiagnosed 
illness manifested by headaches is warranted.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  

Adjustment Disorder

In May 2005, the veteran underwent a VA examination for 
mental disorders.  At that time, he reported, among other 
things, irritability, depression, difficulty remembering 
things, trouble with distraction, and a bad attitude.  The 
examiner attributed the veteran to be psychosocially impaired 
due to, in part, a lack of drive or motivation.  After a 
through examination, the examiner rendered a diagnosis of 
adjustment disorder with mixed anxiety and depressive mood.  
In this case, the Board finds that the veteran's claims of 
fatigue and memory loss have been incorporated into the above 
psychiatric diagnosis.

Accordingly, there is no basis for his claim that fatigue 
with memory loss is due to an undiagnosed illness occasioned 
by service in the Persian Gulf.  In other words, the relevant 
medical evidence establishes that the veteran does not have 
undiagnosed illnesses manifested by fatigue with memory loss.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As his claimed 
disorder has been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.

Nevertheless, in evaluating his claim on a direct basis, the 
Board notes that the veteran claims he has had problems with 
memory, attention and agitation since separation from 
service.  In this May 2005 VA examination, he recalled 
experiencing depression every other week.  The examiner noted 
that his depressive symptoms are mild in severity.  
Additionally, he reported anxiety symptoms such as insomnia, 
intrusive thoughts, hyper-vigilance, suspiciousness, and 
increased startle.  He also reported having nightmares 
surrounding his experiences from the Iraq war.

Specifically, the veteran recalled being shot at, having 
improvised explosive devises (IEDs) blow up on roads that he 
traveled on, being a main target of insurgency, and 
witnessing fellow soldiers being hit by IEDs, and children 
shot and killed.  He reported that he lived each day in Iraq 
fearing death with the knowledge that each transport 
operation may be his last.  Consistent with his statements, 
his DD-214 reflects a military occupation specialty as an 
motor transport operator.   

Given a review of the claims file, the examiner concluded 
that the highly stressful and traumatic conditions of being a 
motor vehicle operator in Iraq, the main target of 
insurgency, caused his development of psychiatric symptoms 
and caused a decrease in functioning from his pre-deployment 
level of functioning.  Overall, he was found to be mildly 
psychiatrically impaired.  

In adjudicating a claim for service connection for adjustment 
disorder, the Board is required to evaluate evidence based on 
places, types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).

As such, the Board finds that exposure to traumatic and 
stressful events in-service, as described by the veteran, is 
consistent with the circumstances of his service as a motor 
transport operator.  Moreover, the VA examination supports a 
psychiatric disorder related to his experiences in Iraq.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection for adjustment 
disorder with mixed anxiety and depressed mood is warranted. 
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2007).

Hearing Loss

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

An June 2005 VA examination indicates that the veteran has 
bilateral hearing loss.  In particular, it confirmed that he 
has hearing loss as defined by 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
35
LEFT
20
25
25
45
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  He 
was diagnosed with mild bilateral sensorineural hearing loss.

Accordingly, the veteran's claimed hearing disorder has been 
attributed to known diagnoses and 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.

Turning to service connection for hearing loss on a direct 
basis, service medical records do not indicate treatment for 
any hearing loss or other hearing disorder.  However, the 
veteran claims that his hearing loss began in active duty 
service after being chronically exposed to high levels of 
noise.  In this regard, the Board notes that his military 
occupation specialty was as a motor transport operator, which 
often involved operating large vehicles that are typically 
seen as generating significant noise.

Based on his reported history and objective evidence of 
hearing loss less than one year from separation from active 
duty service, the VA examiner concluded that it would seem as 
likely as not that the hearing loss was the result of his 
active duty service.  Such opinion was made while noting that 
sensorineural hearing loss was not stagnate but was 
characterized as a gradual progressive decrease in hearing 
sensitivity, which the veteran reported experiencing over the 
past year since he separated from service in June 2004.    

The Board emphasizes that when adjudicating a claim for 
service connection for hearing loss, the Board is required to 
evaluate evidence based on places, types, and circumstances 
of service, as shown by the veteran's military records and 
all pertinent medical and lay evidence.  Hayes v. Brown, 5 
Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. § 3.304(f) (2007).

As above, the Board finds that exposure to acoustic trauma 
in-service, as described by the veteran, is consistent with 
the circumstances of his service as a motor transport 
operator and sensorineural hearing loss consistent with his 
noise exposure in-service has been shown.  Resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that service connection for hearing loss is warranted. See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).

The veteran has also asserted that receiving anthrax 
immunizations in-service attributed to his claims for 
headache, adjustment disorder, and hearing loss.  Since these 
claims are being granted on other bases, there is no reason 
to reach the question of whether anthrax immunization was a 
contributing factor to the disorders.   

In summary, the Board finds that service connection for a 
left knee disorder, left shoulder disorder, right knee 
disorder, and back disorder have not been met.  However, 
service connection is warranted for his service connection 
claims for a right shoulder disorder, headaches, adjustment 
disorder with mixed anxiety and depressed mood, and hearing 
loss.  In reaching the above conclusions, the Board has 
considered the benefit-of-the-doubt doctrine when applicable.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March and April 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran's service medical records 
pertaining to his period of active duty from February 2003 to 
June 2004 have been obtained.  However, there are outstanding 
service medical records from his period of service from 
October 2001 until March 2002.  

The claims file reflects the efforts taken by the RO to 
secure the release of those records.  For example, there were 
multiple requests made to his National Guard unit to release 
said records.  A July 2005 rating decision further details 
the RO's efforts to locate the missing service medical 
records from his first period of active duty and concludes 
that they are considered not available.  

In such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are unavailable). 

Moreover, the Board finds that VA has done everything 
reasonably possible to assist the veteran in the development 
of his service connection claims.  Under the circumstances of 
this case, additional efforts to assist him in obtaining 
these records in accordance with the VCAA would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available in their 
entirety.  Nevertheless, post-service medical evidence was 
available for review.  Such evidence, allowed the Board to 
thoroughly consider the veteran's claims for service 
connection and to provide a well-reasoned analysis as 
mandated by O'Hare.  

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records and service medical records.  He 
submitted private treatment records, copies of his service 
medical records from his period of active service, and 
statements in support of his claims.  In addition, he was 
afforded a VA medical examinations in April 2005, June 2005, 
and January 2006.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied. 

Service connection for a right knee disorder is denied.

Service connection for a back disorder is denied.

Service connection for a right shoulder is granted.

Service connection for headaches is granted.

Service connection for adjustment disorder with mixed anxiety 
and depressed mood is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


